Citation Nr: 1422555	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to the benefit sought on appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

This case was previously before the Board in November 2011, at which time the issue currently before the Board was remanded to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining additional VA records and obtaining an appropriate VA examination.  The examination was conducted in February 2012 and the RO issued a supplemental statement of the case (SSOC) in May 2012 continuing the denial of the Veteran's claim.  The Veteran now continues his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of the February 2012 VA examination states, in pertinent part, that the Veteran's hypertension was not aggravated by his service connected diabetes mellitus.  In so finding, the examiner relied on the finding that the medication, and dosage of medication, had remained relatively the same since the Veteran was diagnosed as having diabetes mellitus.  However, subsequent to the examination, a September 2012 VA record indicates that the Veteran's "medication regimen was adjusted to improve BP control."   Based on this change, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the Veteran's February 2012 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II and/or PTSD.  

In providing this opinion, the examiner's attention is first directed to the August 2005 letter from Dr. M.W. stating that the Veteran was diagnosed with hypertension in 1985 and diabetes in March of 1999.  

Additionally, the examiner is asked to review the September 2012 Decatur VA treatment records indicating that metoprolol was added to the Veteran's medication regimen "to improve BP control."  

The examiner previously opined that the Veteran's hypertension was not aggravated by his diabetes mellitus, type II or PTSD, pointing to consistent levels of medication from 2005 to date.  The examiner is essentially asked whether the additional medication alters his previous opinion on aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the February 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



